DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s response filed on 04 March 2022 is acknowledged and entered.  
Currently, claims 1, 2, 6, 9, 10, 12-17, 21, 23 and 31-36 are pending, and claims 1, 2, 6, 9, 10, 12-17, 21, 23, 32 and 34-36 are under consideration. Claims 31 and 33 remain withdrawn from further consideration as being drawn to a non-elected invention/species. 

Withdrawal of Objections and Rejections:
The rejection of claims 1, 2, 6, 9, 10, 12-17, 21, 23, 32 and 35 under 35 U.S.C. 112(b), as being indefinite is withdrawn in view of applicant’s argument and upon further consideration.

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 3/4/2022 is acknowledged and has been considered.  A signed copy is attached hereto.

Claims
Applicant is advised again that should claims 1 and 34 be found allowable, claims 35 and 36 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicants argument filed on 04 March 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 8 of the response, the applicant argues that as independent claims 1 and 34 are different in scope, dependent claims 35 and 36 are also different in scope (see 37 C.F.R. § 1.75(c)); and in view of their different scopes, one of ordinary skill in the would not have understood these claims to be substantial duplicates. 
This argument is not persuasive because the issue is not whether claims 1 and 34 are different in scope, rather, the issue is between claims 1 and 35; and between claims 34 and 36; i.e., should claim 1 be found allowable, claim 35 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof; and should claim 34 be found allowable, claim 36 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.

Claims 1 and 34 remain objected to for the reasons of record set forth in the last Office Action mailed on 10/28/2021, at page 3.
Applicants argument filed on 04 March 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 9 of the response, the applicant argues that the "wherein" clauses after step (iii) in claims 1 and 34 illustrate distinguishing properties of the claimed methods. 
This argument is not persuasive because said “distinguishing properties” are all inherent properties of the same method or the results of said administration, and they do not in any way alter or modify the method itself, i.e., the active ingredient, method steps and patient populations of the method remain the same with or without the "wherein" clauses.  

Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 2, 6 and 9, 10, 12-17 and 24 remain provisionally rejected, and the new claims 34-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 9, 11-13, 15, 17-19, 21 and 22 of copending Application No. 15/219,121. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons of record set forth in the previous Office Action mailed on 1/12/2018, at page 4.  
At page 10 of the response filed on 04 March 2022, the applicant indicates that applicant acknowledges this rejection and will address it once the instant claims are allowed on all other grounds.
The rejection is, therefore, maintained.

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 Claims 34 and 36 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, for the reasons of record set forth in the last Office Action mailed on 10/28/2021, at page 4.
Applicants argument filed on 04 March 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 12 of the response, the applicant argues that claim 34 discloses "function of the transplanted kidney and/or survival of the treated subject for a period of at least 6 years"; and one of ordinary skill in the art would have understood these treatment results to be clearly disclosed by the originally filed specification, for example, the specification recites: Tocilizumab treated patients demonstrated graft survival and patient survival (80% and 91% at 6 years respectively) (see [00114]; [00125]; and [00130]).  
This argument is not persuasive for the reasons of record.  The issue is not whether the specification demonstrates 6 years of graft survival and patient survival in the certain patients being treated (80% and 91% patients) in the working examples; rather, the issue is that, like applicant argued, such represent treatment results; and treatment results or efficacy cannot be predetermined or demanded or guaranteed because it is out of anyone’s control once the treatment is administered.  Applicants treatment results demonstrate such (80% and 91% patients, for example).  

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 9, 10, 12-17, 21, 23, 32 and 34-36 remain rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Transplantation: July 15, 2014, Volume 98 - Issue - p128-129), and further in view of Casulo et al. (Clin Lymphoma Myeloma Leuk, 13 (2013), pp. 106-111), and Giles-Komar et al. (US 2006/0188502, 8/24/2006), for the reasons of record set forth in the previous Office Actions mailed on 3/22/2021, and 10/28/2021.   
Applicants argument filed on 04 March 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At pages 13-14 of the response, the applicant argues that Casulo and Giles-Komar do not satisfy the deficiencies of Choi, as one of ordinary skill in the art would not have combined the disclosure of Casulo with the disclosure of Choi as they are directed to different treatments and treatment populations; and Choi is directed to "Tocilizumab (Anti-IL6R) Therapy for DSA+ ABMR+ Resistant to IVIG + Rituxan Treatment" in transplant patients, thus, Choi directs one of ordinary skill in the art to administer tocilizumab, not rituximab, in said transplant patients resistant to IVIG + Rituximab (I + R) treatment; in contrast, Casulo discloses symptomatic hypogammaglobulinemia in lymphoma patients being administered rituximab, and monitoring the serum immunoglobulin (SIgG) concentration in lymphoma patients receiving rituximab; and that neither Choi nor Casulo discloses an anti-IL-6 antibody, much less detecting hypogamma-globulinemia or administering IVIG with anti-IL-6 antibody to the subject when hypogamma-globulinemia is present. 
This argument is not persuasive for the reasons of record.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the Casulo and Choi references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Choi teaches that the transplant patients who developed ABMR+ including patients with chronic TG and DSA+, and were resistant to treatment with I + R or PLEX + I + R (R being rituximab), were treated with tocilizumab (TCZ); and Casulo teaches incidence of hypogamma-globulinemia in patients receiving rituximab and the use of intravenous immunoglobulin for recurrent infections: rituximab can cause symptomatic hypogammaglobulinemia; prolonged hypogamma-globulinemia after rituximab has been observed in the posttransplantation setting; there have been numerous case reports of hypogammaglobulinemia associated with infection; there is a heightened risk of hypogammaglobulinemia in patients after rituximab use; and IVIG appeared to reduce the frequency of infection.  As such, when treating ABMR+ patients who have been treated with rituximab (Choi), one of ordinary skill in the art would have been instantly reminded by the teachings of Casulo for the potential hypogammaglobulinemia in these patients because Casulo expressly teaches a heightened risk of hypogammaglobulinemia in patients after rituximab use (regardless for lymphoma or for ABMR); and clearly, Casulo’s treatment populations include Choi’s patient population, which has been treated with rituximab.  With respect to the argument that neither Choi nor Casulo discloses an anti-IL-6 antibody, Choi teaches the use of the anti-IL6R antibody tocilizumab for treating ABMR, indicating that blocking IL-6 mediated pathway would be effective.  Thus, it would have been instantly obvious to one skilled in the art to use an agent that would inhibit IL-6 mediated pathway, targeting either IL-6R such as tocilizumab or IL-6 such as an anti-IL-6 antibody.  
At page 14 of the response, the applicant argues that Giles-Komar does not satisfy the deficiencies of Choi as Giles-Komar also does not mention hypogammaglobulinemia, and merely broadly discloses anti-IL-6 antibodies for treatment of a lengthy list of hundreds of IL-6 related conditions, malignant diseases, and infection diseases; and that none of the cited documents teaches or suggests any link between administration of an anti-IL-6 antibody and hypogammaglobulinemia, much less that a kidney transplant patient receiving an anti-IL-6 antibody should be monitored for hypogammaglobulinemia. 
This argument is not persuasive for the reasons of record and above.  Once again, applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, it is the combined teachings of the cited references that render the claimed method obvious.
At pages 14-15 of the response, the applicant argues that the present invention provides for unexpected results not suggested by any of the cited documents, for example, at the time this application was filed, there were no approved therapies for treatment of chronic ABMR;  Example 4 of the instant application indicate that anti-IL-6/IL-6R treatment improves both allograft survival and overall patient survival after kidney transplantation, and the result was also highly statistically significant (p = 0.001) (paragraph [0125], Fig. 8B, and Fig. 15; and paragraph [0125] and Fig. 9); that claim 34 further recites that the method provides for reduction in C4d deposition on the kidney transplant and/or reduction in the g+ptc score compared to the control subject; and these further requirements are not taught or suggested in the cited references; and that additionally, eGFR values remained stable over the study period, while immunodominant DSA (iDSA) levels declined significantly beginning at 24 months; and none of these results would have been expected in view of the cited references. 
This argument is not persuasive for the reasons of record, and it is unclear what is so unexpected. 
At page 15 of the response, the applicant indicates that the results of a phase 2 clinical trial of the anti-IL-6 antibody clazakizumab in late ABMR in kidney transplant recipients are noted, and treatment with clazakizumab resulted in a beneficial effect on ABMR activity and progression (see Doberer et al., "A Randomized Clinical Trial of Anti-IL-6 Antibody Clazakizumab in Late Antibody-Mediated Kidney Transplant Rejection," JASN32(3):708-722, at page 7 of 11 (2021)); and that additional discussion of the effectiveness of the anti-IL-6 and anti-IL-6R antibodies clazakizumab and tocilizumab, respectively, is found at Miller et al., "IL-6 Directed Therapy in Transplantation," Curr Thanospl/Rep, 8:191-204 (2021).
This is not persuasive because it is unclear what the relevance it has or what point applicant is trying to make.  

Conclusion:
No claim is allowed.


Advisory Information:	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

			Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DONG JIANG/
Primary Examiner, Art Unit 1646
5/28/22